United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
NATIONAL ARCHIVES & RECORDS
ADMINISTRATION, FEDERAL RECORDS
CENTER, Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1092
Issued: April 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated February 22, 2010. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
August 30, 2009, based on her capacity to perform the duties of a data entry clerk.
FACTUAL HISTORY
Appellant, a 49-year-old archives aid/technician, injured her left knee on October 31, 2002
while descending a flight of stairs. She filed a claim for benefits, which the Office accepted for left
1

5 U.S.C. § 8101 et seq.

knee sprain/strain, torn left medial meniscus, aggravation of preexisting left knee chondromalacia
and pes anserine bursitis of the left knee. Appellant was off work until November 7, 2002, when
she was released to work with restrictions on climbing and kneeling. She returned to full duty on
November 14, 2002 and was intermittently placed on restrictions.2
Appellant worked with restrictions until July 13, 2005 when Dr. Brian J. Ceccarelli, an
osteopath, performed a partial medial meniscectomy and abrasion chondroplasty of the medial
femoral condyle. The procedure was to ameliorate the following conditions: torn meniscus of
the left knee; Grade 4 chondromalacia of the patellofemoral join; and Grade 3 chondromalacia of
the medial femoral condyle.
Appellant returned to light duty for three hours a day on October 17, 2005. She began
working eight hours a day with restrictions on December 5, 2005. In a treatment note dated
July 14, 2006, Dr. Ceccarelli outlined permanent physical restrictions of no kneeling, climbing or
crawling.
By letter dated October 12, 2006, the Office asked the employing establishment to
address whether it could provide appellant with a permanent light-duty position in accordance
with Dr. Ceccarelli’s work restrictions. It asked the employing establishment to submit this
information by November 12, 2006.
By letter dated October 24, 2007, the employing establishment informed appellant that it
no longer had a job available within her physical restrictions. A copy of this letter was forwarded
to the Office. Appellant stopped work on November 2, 2007. The Office paid compensation for
total disability as of November 5, 2007.
In order to determine whether appellant still had residuals from her accepted conditions,
and her capacity for performing gainful employment, the Office referred her to Dr. B. Gregory
Fisher, a specialist in orthopedic surgery, for a second opinion examination. In a report dated
January 15, 2008, he stated that appellant had residuals from her accepted condition of aggravation
of chrondromalacia, left knee, which precluded her from performing her date-of-injury job as an
archives aid/technician. The job required her to climb ladders and stairs, squat and kneel, activities
from which she was restricted. Dr. Fisher opined that appellant could perform sedentary or light
duty, so long as she was not required to sit for more than four to six hours or stand for more than
one to two hours in an eight-hour period, lift or carry more than 20 pounds, and could avoid
bending, stooping, pushing and pulling.
By letter dated May 19, 2008, the Office advised appellant that it was referring her for
vocational rehabilitation in order to locate suitable work within Dr. Fisher’s work restrictions.
In a report dated July 26, 2008, a vocational rehabilitation counselor summarized his
efforts to find vocational training or suitable alternate employment for appellant within her
restrictions. The vocational counselor scheduled appellant for a clerical/computer training
course. Upon completion of this course, appellant sought employment within her restrictions. In a
2

By decision dated December 1, 2003, an Office hearing representative accepted that appellant sustained a
recurrence of her accepted knee condition on March 4, 2003.

2

report dated April 22, 2009, the vocational counselor indicated that appellant had attempted to
locate a suitable job within her geographical area but had been rejected by three employing
agencies.
By letter dated April 23, 2009, the Office asked Dr. Ceccarelli to submit an updated
medical report documenting appellant’s current condition. He did not respond to this request.
By letter dated May 27, 2009, the vocational specialist closed appellant’s case. He
attempted to find a suitable job for appellant; however, after providing job placement assistance for
more than 90 days, he was unable to locate a job. He recommended two positions for appellant
listed in the Department of Labor’s Dictionary of Occupational Titles (DOT), one of which, data
entry clerk, DOT #203.582-054, was within her restrictions and reasonably reflected her ability
to earn wages.3
By notice of proposed reduction dated June 23, 2009, the Office advised appellant of its
proposal to reduce her compensation because the factual and medical evidence established that
she was no longer totally disabled and that she had the capacity to earn wages as a data entry
clerk at the weekly rate of $395.96 in accordance with the factors outlined in 5 U.S.C. § 8115.4
It calculated that appellant’s compensation rate should be adjusted to $1,158.00 using the
Shadrick5 formula. The Office found that her current adjusted compensation rate, every fourweek period, was $304.86. It stated that the case had been referred to a vocational rehabilitation
counselor, who had located a position as a data entry clerk which he found to be suitable for
appellant given her work restrictions and was available in appellant’s commuting area. The
Office allowed appellant 30 days in which to submit any contrary evidence.
By letter dated July 15, 2009, appellant contested the proposed reduction of
compensation. She contended that it was not proper for the Office to reduce her compensation
given that: (a) the training course she completed provided her with minimal additional skills;
and (b) she had unsuccessfully attempted to find work with several employers and employment
agencies in the area; and (c) there was no work available to her within her prescribed restrictions
in her geographic area.
By decision dated August 28, 2009, the Office reduced her wage-loss compensation,
effective August 30, 2009, finding the weight of the medical evidence established she was no
longer totally disabled for work due to effects of her October 31, 2002 employment injury. The
position of data entry clerk represented her wage-earning capacity.
3

The job description stated: “Operates keyboard or other data entry device to enter data into computer or onto
magnetic tape or disc for subsequent entry: Enters alphabetic, numeric, or symbolic data from source documents
into computer, using data entry device, such as keyboard or optical scanner, and following format displayed on
screen. Compares data entered with source documents, or re-enters data in verification format on screen to detect
errors. Deletes incorrectly entered data, and reenters correct data. May compile, sort, and verify accuracy of data to
be entered. May keep record of work completed.”
4

5 U.S.C. § 8115.

5

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2, 814.2 (April 1995).

3

By letter dated September 5, 2009, appellant’s attorney requested an oral hearing, which
was held on December 7, 2009.
By decision dated February 22, 2010, an Office hearing representative affirmed the
August 28, 2009 decision.
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.6
Section 8115(a) of the Act,7 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if his
actual earnings fairly and reasonably represent his wage-earning capacity.8 Generally, wages
actually earned are the best measure of a wage-earning capacity, and in the absence of showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity,
must be accepted as such a measure.9
If the actual earnings do not fairly and reasonably represent wage-earning capacity or the
employee has no actual earnings, his wage-earning capacity is determined with due regard to the
nature of his injury, the degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors or
circumstances which may affect his wage-earning capacity in his disabled condition.10
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment, the employee’s age and
vocational qualifications and the availability of suitable employment.11 Accordingly, the
evidence must establish that jobs in the position selected for determining wage-earning capacity
are reasonably available in the general labor market in the commuting area in which the
employee lives. In determining an employee’s wage-earning capacity, the Office may not select
a makeshift or odd-lot position or one not reasonably available on the open labor market.12

6

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976 ).

7

5 U.S.C. § 8115; see also 20 C.F.R. § 10.520.

8

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171, 177 (2000).

9

Lottie M. Williams, 56 ECAB 302 (2005); see Edward Joseph Hanlon, 8 ECAB 599 (1956).

10

N.J., 59 ECAB 171 (2007); John D. Jackson, 55 ECAB 465, 471 (2004).

11

See Pope D. Cox, 39 ECAB 143 (1986); 5 U.S.C. § 8115(a).

12

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

4

ANALYSIS
The Board finds that the Office did not meet its burden to reduce appellant’s
compensation. There is insufficient medical evidence to support that the selected position of
data entry clerk was within appellant’s physical limitations. As the Board explained in Mary A.
Henson,13 the Office must clarify whether the sedentary position selected is consistent with the
employee’s work tolerance restrictions, if the evidence suggests that she cannot sit continuously.
Dr. Fisher found in his January 15, 2008 report that appellant could work an eight-hour day with
restrictions; one of which limited appellant to sitting from four to six hours. Based on
Dr. Fisher’s report the vocational rehabilitation counselor identified an eight-hour job as a data
entry clerk. The position description does not list the required numbers of sitting in the
sedentary position. According to the position description, this job would require appellant to
operate a keyboard and enter data for the entire eight-hour shift. No other duties or occasional
breaks from sustained sitting were listed. Therefore, the duties of the data entry position exceed
the restrictions imposed by Dr. Fisher. It is the Office’s burden of proof to justify reduction of
compensation by identifying a suitable position. The Office did not meet its burden of proof in
this case to reduce appellant’s compensation benefits. The Board will reverse the February 22,
2010 decision.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to reduce appellant’s
compensation.

13

36 ECAB 565 (1985).

5

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

